Title: To Benjamin Franklin from John Foxcroft, 14 January 1771
From: Foxcroft, John
To: Franklin, Benjamin

My Dear Friend
Philadelphia Janry: 14th 1771
Yours of Novr. 7th. I have just receiv’d for which you have my sincere thanks. This will be Deliver’d to you by my Brother whom I beg you will take most cordially by the hand as I do assure you that you will find on being well acquainted with him that he’ll merit every Act of Friendship which you will please to conferr upon him, this sudden Voyage is owing to Letters receiv’d by this last packet concerning my Brothers affairs, not one half penny of the Debts due to him having been collected since I left London. His stay will be but for two or three Months no body knows of his Voyage, as there are so many hungary harpies always ready I thought it would be rather dangerous as some of them might have seized on his place during his absence. If you should determine on coming over next Summer he would be extremely happy in taking his passage in the same Ship and I believe he will be able to afford you some small amusement at that Noble game of Chess, which you so deservedly prefer before all others.
I notice what you say about the payment made to Mr. Trevor and will give you Credit accordingly as well as for the £500 which I had off you before I left London. By the first Ship that Sails from this Port for London I will send you the two Barrells of Flour as you desire the best that can be procured; I Am quite happy in what you write me that there seems a disposition to be favourable to this Country for I think nay am sure that nothing can be done on your side of the Water to distress this growing Country but what will fall doubley on themselves at last. Trade is again begining to hold up her head and if not check’d by some Act of the present Parliament I verily believe will return into it’s old Channel and flourish as it did before these late unhappy times, an Act at this time to Encourage and Extend the trade of this Country would be an Act of Grace indeed and worthy of the British Senate, as it would banish even the least Appearance of discontent from this happy Climate, and bury every disagreable thing that’s past in oblivion. And why should it not take place, for surely no sensible Man will attempt to deny that what is of Advantage to America, must be certain gain to the Mother Country for in spight of every resolution to the Contrary it will settle there at last.
I thank you for your very Friendly Answer to Mr. Todd on his communicating what he had heard concerning me, you did not tell him too much, you might safely have answer’d for me, I dare my Accusers (tho’ I imagine they will never appear). Mr. Todd heard from me more than any other Man besides yourself whiles’t in England let my private opinion have been what it would I never committed it to paper, having too many recent Instances before me of what others had suffer’d by A misplaced confidence; I think I know the Quarter from whence the Information came, you may Recollect that I told you of a conversation which happen’d at Messrs. Batson & Co. Bankers between me and one Mr. Blackburn who was formerly Anthony Bacons Clerk but now a New York Merchant who receiv’d the first Account of the New Yorkers breaking through the agreement; the conversation happen’d in consequence of that, when I thought He made rather too free with your Name saying that He had got ample proofs of your being the grand Incendery between the two Countrys and that if it had not been for what you and some others had wrote over no disturbances whatever had happen’d, that their Names were all come over and that probably some of them who held places under the Government would be haul’d over the Coals. I thought He look’d at me as if he would have the Company believe that I was one of the Number, I told Him that I dared to say whatever Letters you had wrote, you would not disown when they made their appearance, and that I imagined it was no more than what every American then in England had done, this Spoke with some warmth Occasion’d Mr. Batson the Banker to say I hope you don’t look upon yourself as an American. I told him yes I did and Gloried in the Name, for that I look’d upon a Good Englishman and a good American to be synonimous terms it being impossible to be one without being the other also; here ended the discourse which I think not impossible may have given rise to the other. Mrs. Foxcroft joins me in Sincere Compliments to yourself and Friends I am as ever your Friend and obliged humble Servant
John Foxcroft
